Citation Nr: 0010607	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-44 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
neurosis, chronic with somatization and depressive features, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1964 to November 1970, with prior military service 
of thirteen years, ten months.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, Puerto Rico.  

In April 1997, the RO granted a 50 percent disability 
evaluation for the veteran's psychiatric condition.  This was 
not a full grant of the benefit sought on appeal because a 
higher rating is available under 38 C.F.R. Part 4, Diagnostic 
Code 9400 (1999).  On a claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, this issue remains before the Board.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  Prior to November 7, 1996, the veteran's anxiety disorder 
was manifested by persistent anxiety, depression, difficulty 
with sleep (nightmares, insomnia), and irritability, 
resulting in severe industrial inadaptability.

3.  From November 7, 1996, the veteran's anxiety disorder was 
manifested by impaired impulse control and difficulty 
adapting to stressful circumstances, with occasional panic 
and depression, without affecting the ability to function 
independently.

4.  From November 7, 1996, neither the old or the new rating 
criteria for mental disorders is more beneficial to the 
veteran.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his service-connected anxiety 
neurosis, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a 70 percent disability rating, and no 
more, for service-connected anxiety disorder were met under 
the rating criteria in effect prior to November 7, 1996.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

3.  The criteria for a 70 percent disability rating, and no 
more, for service-connected anxiety disorder were met under 
the rating criteria in effect from and after November 7, 
1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran retired from military service in 1970.  His DD 
Form 214 for his last period of military service reflects a 
military occupational specialty of petroleum storage 
specialist and shows 12 years of civilian education.  On his 
initial examination by VA in February 1971, the veteran 
reported that he had done clerical and administrative duties 
while in the military service, following an automobile 
accident in 1952.  Service connection was established for 
anxiety reaction, evaluated as 10 percent disabling under 
Diagnostic Code 9400.  

In February 1976, the veteran underwent a VA examination.  He 
reported that he had worked as a supervisor for a 
transportation company until he was fired "for losing his 
job" [sic].  He then went to work as a driver for a 
furniture company, but he was fired after three months for 
the same reason.  At the time of the examination, he had been 
unemployed for five months.  He was under no treatment.

In January 1979, the veteran was again examined by VA.  He 
reported that he had run his own grocery store after 
retirement from the military service.  He reported that he 
later worked as a supervisor for a company and that he had 
been unable to work gainfully for five years.  He was not 
under any treatment for his mental disorder.  He reported 
tension headaches, and the examiner noted that he was given 
to somatization of psychic tension.  He was often depressed 
and lacked vitality.  The examiner recommended that the 
veteran be accorded fee basis psychiatric treatment.  The 
diagnosis was anxiety neurosis with somatization and 
depressive features.  Following that examination, the 
veteran's disability evaluation was increased to 30 percent.

On VA psychiatric examination in January 1982, the veteran 
reported that he had worked for the government of Puerto Rico 
(Highway Authority), but that he had not worked in five or 
six years.  The examiner noted that the veteran's complaints 
involved physical symptoms, such as frequent headache, chest 
pressure, and difficulty breathing.  It was noted that he was 
under fee basis care.  A floating anxiety was perceived, but 
the veteran was cooperative, spontaneous, and in good contact 
with reality. Speech was coherent, relevant, and well 
organized.  Flow of ideas was adequate.  There were no loose 
associations, no thought disorder, no ideas of reference, no 
delusional material, and no perceptive disorder.  Memory, 
retention, recall, and intellect were well preserved.  
Concentration was slowed.  There were no depressive signs, 
and judgment was not impaired.  

In January 1984, the veteran underwent another VA 
examination.  The veteran reported that he had worked for a 
private company for the highway authority for five years.  On 
examination, he had multiple depressive ideas of isolation, 
rejection, and low self-esteem.  He reported having extreme 
difficulty getting an adequate job.  He reported that he had 
trouble adapting to civilian life, because he had been a 
first sergeant in the military and was accustomed to giving 
orders, so he had problems in interpersonal relations because 
of that.  He referred to lack of energy, irritability, 
multiple nightmares dealing with war scenes and episodes of 
generalized anxiety, characterized by multiple somatic 
disturbances.  On examination, he had no abnormal tremors, 
tics, or mannerisms.  He was spontaneous, verbal, and made 
eye contact with the examiner, although some anxiety was 
noted at the outset of the interview.  There was no looseness 
of associations or flight of ideas.  He was logical, 
relevant, and coherent.  There was no thought disorder.  
Thought content was characterized by feelings of isolation, 
rejection, generalized anxiety and at times lack of energy, 
difficulty with sleep due to nightmares, episodes of 
irritability and somatic complaints.  He acknowledged 
suicidal ideas, although he was not considered a suicidal 
risk.  He had no homicidal ideations.  There were no 
delusions, no hallucinations, and no illusions.  Affect was 
adequate.  Mood was anxious and restless.  He cried at times 
during the interview as he described how he felt people had 
rejected him.  Memory was adequate, concentration was fair, 
judgment was fair, and insight was poor.  The diagnosis was 
generalized anxiety disorder with depressive features.  Level 
of functioning was fair.

In June 1996, the veteran submitted a request for an 
increased evaluation.  He averred that his psychiatric 
condition was more disabling than evaluated.  The veteran was 
accorded a VA mental disorders examination in June 1996.  The 
examiner noted that the veteran received psychiatric 
treatment through the fee basis program.  The veteran 
complained of having nightmares of different situations, as a 
result of which he and his wife slept in separate rooms.  On 
examination, he was somewhat tense and occasionally tearful, 
although he did not cry.  Responses were relevant and 
coherent and dealt with his preoccupation with what was 
happening during his sleep.  The veteran reported that his 
nightmares sometimes had nothing to do with his experiences, 
but sometimes he dreamed he was in the jungles of Panama, 
where he served during military service, but his dreams 
involved situations that did not occur to him in reality, 
such as being attacked by monkeys.  The veteran was not 
delusional or hallucinating.  He was not homicidal or 
suicidal.  His affect was adequate to the emotional content.  
Mood was anxious and depressed.  Memory was preserved.  
Judgment was maintained.  Insight was poor and superficial.  
The examiner diagnosed the veteran as having a generalized 
anxiety disorder with some depression, rule out dream anxiety 
disorder.  A GAF (global assessment functioning) score of 51 
was assigned.  

The veteran submitted interim summaries dated in May 1994 and 
November 1995 from his fee basis doctor.  In May 1994, the 
doctor noted that the veteran had been hospitalized in 
December 1993 for acute dyspnea complicated with pneumonia.  
He was noted to continue to have very active somatization 
around his respiratory system.  He complained of headache, 
nightmares, and shortness of breath, saying he felt 
asphyxiated in the mornings. On observation, he was tense and 
anxious, but alert and cooperative. He was well oriented, 
logical, coherent, and relevant.  He exhibited psychomotor 
hyperactivity and flight of ideas.  Judgment was fair.  
Memory and concentration were deficient.  He had anxious 
affect and poor insight.  The examiner assessed that the 
veteran showed a poor response to treatment, and he was 
markedly impaired due to frequent and acute episodes of 
anxiety.  The diagnosis was generalized anxiety disorder with 
episodes of panic disorder.

On the November 1995 interim summary, the veteran complained 
of headaches, insomnia, and nightmares.  Episodes of 
shortness of breath were improved.  He complained of 
irritability and ill humor on and off.  On observation, he 
was neat and correctly dressed.  He exhibited psychomotor 
hyperactivity and was well oriented.  He exhibited flight of 
ideas but was logical and coherent.  Judgment was fair.  
Memory and attention span were deficient.  He had an anxious 
affect and poor insight.  The degree of impairment was said 
to be severe.  The assessment was the same as given 
previously.

In January 1997, a fee basis summary dated that same month 
was received.  The veteran complained that his mental 
condition had been worsening during the last year due to his 
frequent outbursts of anger and his low threshold of 
tolerance toward criticism.  He stated that he could not 
share with people because he became irritable and offended 
people.  He said his friends did not like to go out with him 
because of that.  He reported that he was showing aggressive 
behavior at home, and his wife had separated from him several 
times.  He reported that he and his wife slept in separate 
rooms, and his nightmares were increasing.  He said he felt 
agitated and depressed.  On observation, he appeared tense 
and anxious.  He was well oriented.  Psychomotor activity 
alternated between hyper- and hypoactivity.  Thinking was 
logical and coherent.  Blocking was observed.  The veteran 
expressed feelings of hopelessness.  Homicidal ruminations, 
not marked, were elicited.  Judgment and concentration were 
deficient, and insight was poor.  He exhibited anxious affect 
and depressed mood.  The examiner assessed generalized 
anxiety disorder and a secondary diagnosis of post-traumatic 
stress disorder (PTSD).  The degree of impairment was severe, 
and the examiner opined that the veteran was, at the present 
moment, mentally unable to engage in any social or industrial 
activity.

The veteran's disability evaluation was subsequently 
increased to 50 percent, effective the date of his claim for 
increase.

In July 1997, the veteran underwent another VA examination in 
connection with a claim not before the Board.  The veteran 
reported that he had not had a permanent job.  The veteran 
reported that he lived with his wife and one son, and that he 
and his wife slept in separate rooms.  On examination, the 
veteran was casually dressed, clean, alert, and his 
conversation was coherent and relevant.  There was no thought 
or perceptive disorder.  There was floating anxiety, and the 
veteran reported that his problem was that he became easily 
aggressive.  He was oriented and his memory was preserved.  
There were some depressive components detected, but no overt 
depressive signs.  Floating anxiety was predominant.  
Judgment was preserved.  The assessment was generalized 
anxiety disorder.  GAF was 60.

In August 1997, the veteran filed a claim for total 
disability evaluation based on individual unemployability.  H 
reported that he had last worked from 1973 to 1974 as a toll 
supervisor.  He reported education through one year of 
college.  In a rating decision of October 1997, entitlement 
to individual unemployability and to service connection for 
PTSD was denied, and the veteran was notified of that 
decision and of his appeal rights in November 1997.  He did 
not appeal that determination.

Additional medical treatment records were obtained from the 
local VA Medical Center (VAMC) but these records do not show 
treatment for the service-connected psychiatric disorder.


II.  Analysis

The veteran has requested an increased evaluation for his 
service-connected mental disorder.  The first responsibility 
of a claimant is to present a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
evaluation is well grounded if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has asserted that his 
service-connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

Here the veteran has undergone VA examinations.  His VA 
treatment records have been associated with the claims file.  
Although his actual treatment notes from his fee basis 
provider have not been obtained, there are of record fee 
basis interim summaries dating from before and after the date 
of the claim for increase.  Sufficient evidence is of record 
for an equitable disposition of the veteran's claim.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).  
Individual unemployability is not in issue in this case, 
because the veteran's claim for that benefit was denied in 
October 1997, he was notified of the denial, and he did not 
appeal it.

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9400.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders became effective.  See 61 
Fed.Reg. 52,695 (1996).  The veteran is entitled to have his 
claim considered under the new criteria, or the old, 
whichever is the most favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991); VAOPGCPREC 3-2000.  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.  The effective date of the revised 
rating criteria was November 7, 1996.

Under the old criteria, a 50 percent disability rating could 
be assigned where the "[a]bility to establish or maintain 
effective or favorable relationships with people is 
considerably impaired . . . [due to] psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired.  The psychoneurotic 
symptoms must be of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating required that the attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community.  
There must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrable inability to obtain or 
retain employment also warrants a 100 percent rating. 

Although the new regulations were not in effect when the July 
1996 rating decision was made, the RO considered the new 
regulations in a subsequent decision.  A supplemental 
statement of the case, dated April 1997, adjudicated the 
appropriate disability rating for the veteran's service-
connected psychiatric disorder under the new regulations and 
provided notice to the veteran and his representative of the 
new regulations.  Therefore, the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The amended regulations in 38 C.F.R. § 4.130 (1999) establish 
a general rating formula for mental disorders.  The amended 
formula assesses disability according to the manifestation of 
particular symptoms, providing more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula may be more 
beneficial to a claimant if the medical evidence shows 
symptoms qualifying the claimant for a higher disability 
evaluation than that assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

Under the new criteria, a 50 percent evaluation is warranted 
for:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

In evaluating the veteran's psychiatric disorder prior to 
November 7, 1996, there is no evidence to support severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people.  The veteran had been 
married to his current spouse for several years (since 1993).  
He reported frequent irritability and that his friends did 
not like to go places with him, but he did have friends.  In 
short, while he clearly had difficulty in interpersonal 
relationships because of his irritability, he was able to 
make and maintain interpersonal relationships.  With respect 
to his ability to obtain or retain employment, the evidence 
is not entirely clear, largely because the veteran has, 
throughout the years, reported different facts as regards his 
employment at different times.  For instance, he has reported 
working for five years for the highway authority, and he has 
also reported working only one year as a toll supervisor for 
the highway authority.  He has reported various occupational 
experiences, and his accounts are not consistent from time to 
time.  Because his actual employment status is not a 
criterion under the rating code, but the objective 
indications of impairment in ability to maintain or obtain 
employment is, the Board looks to the treatment records and 
examination reports to attempt to determine whether the 
service connected psychiatric disorder represented a severe 
employment handicap under the old rating criteria.  His fee 
basis provider assessed him to be markedly impaired due to 
frequent and acute episodes of anxiety in May 1994.  In 
November 1995, the veteran had irritability and ill humor 
"on and off."  He was anxious.  His subjective complaints 
were headaches, insomnia, and nightmares.  He was logical and 
coherent and exhibited fair judgment, but his memory and 
attention span were deficient.  The fee basis examiner 
assessed the degree of impairment as severe.  On VA 
examination in June 1996, the veteran complained of 
nightmares, which he associated with anxiety, shortness of 
breath, palpitations, and chest pressure.  He was anxious and 
depressed.  Judgment was maintained, and GAF was 51.  A GAF 
score of 51 to 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functionings (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Accordingly, under the rating criteria in effect prior to 
November 7, 1996, and on the evidence of record prior to that 
date, the veteran's psychiatric disorder was manifested 
primarily by anxiety, depression, difficulty with sleep 
(nightmares, insomnia), and irritability.  This 
symptomatology was persistent, based on his fee basis 
summaries and VA examination.  His fee basis provider 
assessed his impairment as severe.  Accordingly, the evidence 
is at least in equipoise as to whether the veteran met the 
criteria for a 70 percent evaluation under the old rating 
criteria.

However, he did not meet the criteria for a 100 percent 
evaluation.  There is no evidence of virtual isolation in the 
community.  His psychoneurotic symptoms could not be 
characterized as bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The veteran's 
psychiatric symptomatology appeared to affect his sleep 
primarily and to cause him to be irritable, but there is no 
evidence of profound retreat from mature behavior.  Likewise, 
there is no evidence that his anxiety disorder caused 
demonstrable inability to obtain or retain employment.  As 
noted above, the veteran's report of his employment history 
has been inconsistent over the years, and his credibility on 
that point is lacking.

From the effective date of the new regulations, there is a 
fee basis summary in January 1997 in which the examiner 
opines that the veteran is mentally unable to engage in any 
social or industrial activity.  If this assessment were 
dispositive, it would be clear that the old rating criteria 
would be more beneficial to the veteran, because the old 
rating criteria provide for a 100 percent rating for 
demonstrable inability to obtain or retain employment on the 
basis of service connected psychiatric disorder alone, 
without regard to the objective indications of severity of 
the disorder.  The revised criteria require that total social 
and industrial inadaptability be demonstrated by at least 
some of the objective indications of total disability listed 
under the rating criteria.

However, the fee basis examiner's opinion is not dispositive.  
It must be weighed and evaluated in light of the evidence as 
a whole.  On VA examination some six months later, the main 
symptoms were a floating anxiety and a complaint of easy 
aggressiveness.  The veteran reported that he sometimes had 
difficulty sustaining a job.  He continued to live with his 
wife, and they still slept in separate rooms because of his 
nightmares.  He did not exhibit any of the symptoms required 
for a 100 percent rating under the new criteria, such as 
gross impairment in thought processes, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, occupation, or his own name.  The 
assigned GAF of 60 also reflects moderate symptoms.  The VA 
examiner reviewed the claims file, medical record, and 
previous examination reports.

The Board finds the VA examination report more persuasive 
than the fee basis assessment because the VA examiner 
reviewed the entire record.  Furthermore, the VA examiner 
provided a global assessment of functioning based on the 
objective indications of disability exhibited by the veteran.  
The Board has already discussed that it finds the veteran's 
own report of his industrial history to lack credibility 
because of its inconsistency over time.  It is clear that the 
veteran has a persistent and long-term anxiety disorder, 
characterized by irritability, sleep disturbances, and 
anxiety, and that he has social and industrial impairment 
because of it.  However, the preponderance of the evidence is 
against a higher rating than 70 percent, under either the old 
or the new rating criteria.  

From the effective date of the new rating criteria, the Board 
finds that the veteran's service-connected disability would 
warrant a 70 percent evaluation under the new criteria as 
well.  He does not exhibit all the objective indications of 
occupational and social impairment listed for that rating, 
but he does objectively demonstrate impaired impulse control 
and difficulty adapting to stressful circumstances.  He also 
demonstrates occasional panic and depression, which have not 
apparently affected his ability to function independently.  
Accordingly, giving the benefit of any doubt to the veteran, 
the Board finds that the criteria for a 70 percent 
evaluation, and no higher, are met under either the old or 
the new rating criteria from November 7, 1996, and, 
accordingly, the new criteria are applied from that date.




ORDER

Entitlement to a 70 percent evaluation, and no more, for an 
anxiety neurosis, with somatization and depressive features, 
is granted, subject to the applicable criteria governing the 
award of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

- 9 -




- 1 -


